COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NOS. 2-04-438-CR
         2-04-439-CR
 
LYNN 
J. WHATLEY                                                                APPELLANT
 
V.
 
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
THE 43RD DISTRICT COURT OF PARKER COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 14, 2005, we abated this appeal and remanded the case to the trial court 
to determine whether appellant wanted to continue his appeal and, if so, to 
determine whether appellant is indigent and to appoint counsel if 
necessary.  The reporter’s record from the abatement hearing was filed in 
this court on April 07, 2005.
        At 
the abatement hearing, appellant told the trial court that he did not wish to 
proceed with his appeal. Accordingly, we dismiss this appeal.  See Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 5 , 2005


NOTES
1.  
See Tex. R. App. P. 47.4.